          Case 1:19-cv-00024-AWI-SKO Document 1 Filed 01/04/19 Page 1 of 12


 1   LESTER J. MARSTON
 2   California State Bar No. 081030
     RAPPORT AND MARSTON
 3   405 West Perkins Street
 4   Ukiah, California 95482
     Telephone: 707-462-6846
 5   Facsimile: 707-462-4235
 6   Email: marston1@pacbell.net
     Attorney for Plaintiffs, Chemehuevi Indian
 7   Tribe and Chicken Ranch Rancheria
 8
     DAVID B. DEHNERT
 9   California State Bar No. 214243
     DEHNERT LAW, PC
10
     475 Washington Blvd.
11   Marina Del Rey, California 90292
     Telephone: 310-822-3222
12
     Facsimile: 310-577-5277
13   Email: david@dehnertlaw.com
     Attorney for Plaintiff, Blue Lake Rancheria
14

15

16
                         UNITED STATES DISTRICT COURT

17
                       EASTERN DISTRICT OF CALIFORNIA

18                                                 Case No.
     CHICKEN RANCH RANCHERIA OF
19   ME-WUK INDIANS, BLUE LAKE                     COMPLAINT FOR
20
     RANCHERIA, and, CHEMEHUEVI                    DECLARATORY AND
     INDIAN TRIBE,                                 INJUNCTIVE RELIEF
21                                                 [25 U.S.C. § 2710(d)(7)(A)(i)]
22
                         Plaintiffs,
     v.
23

24
     EDMUND G. BROWN, JR., Governor
     of California, and STATE OF
25   CALIFORNIA,
26
                         Defendants.
27

28
                                      1
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:19-cv-00024-AWI-SKO Document 1 Filed 01/04/19 Page 2 of 12


 1                                   INTRODUCTION
 2         This is an action brought by three federally recognized Indian tribes
 3   (collectively, the “Tribes”) against the Governor of the State of California
 4   (“Governor”) and the State of California (“State”). The Tribes seek an order from
 5   the Court declaring that the Governor and State (collectively, the “State”) violated
 6   the provisions of the Indian Gaming Regulatory Act, 25 U.S.C. § 2701 et seq.
 7   (“IGRA”) by not engaging in “good faith” negotiations with the Tribes to conclude
 8   a Tribal-State class III gaming compact. Specifically, the State did not engage in
 9   good faith negotiations with the Tribes by demanding that the Tribes negotiate
10   over subjects that are not within the scope of subjects the Tribes have an obligation
11   to negotiate over under the IGRA.
12         The Tribes also seek an order from the Court: (1) declaring that the Tribes
13   have no obligation to negotiate with the State over the subjects they assert are
14   improper subjects of negotiation; (2) directing the State and the Tribes to resume
15   compact negotiations and conclude a replacement compact within 60 days of the
16   date of the Court’s order, pursuant to 25 U.S.C. § 2710(d)(7)(B)(iii).
17                                    JURISDICTION
18         1.     This Court’s jurisdiction over the Tribes’ claims is based upon the
19   following:
20                (a)   28 U.S.C § 1331, in that this action arises under the
21   Constitution and laws of the United States, specifically, the IGRA;
22                (b)   28 U.S.C. § 1362, in that the Tribes are federally recognized
23   Indian tribes asserting that the State’s actions violate the Constitution and laws of
24   the United States, including federal common law;
25                (c)   25 U.S.C. § 2710(d)(7)(A)(i), in that this is an action brought
26   by federally recognized Indian tribes against the State alleging that the State has
27   not conducted negotiations with the Tribes to conclude a Tribal-State Compact in
28   good faith; and
                                        2
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 1:19-cv-00024-AWI-SKO Document 1 Filed 01/04/19 Page 3 of 12


 1                (d)    The State has waived its sovereign immunity with regard to
 2   disputes between the State and the Tribes on the issue of whether the State engaged
 3   in good faith compact negotiations pursuant to California Government Code §
 4   98005.
 5                                          VENUE
 6         2.     Venue is proper in this Court, pursuant to 28 U.S.C. § 1391, in that:
 7                (a)    The Defendants reside within this District; and
 8                (b)    A substantial part of the events or omissions giving rise to the
 9   Tribes’ claims occurred in this District.
10                              CASE OR CONTROVERSY
11         3.     An actual case or controversy exists between the Tribes and the State,
12   in that the Tribes assert that the State has demanded that the Tribes negotiate over
13   certain subjects, set forth in Paragraph 22, below, that are not proper subjects of
14   negotiation under the IGRA, specifically 25 U.S.C. § 2710(d)(3)(C) (“Section
15   2710(d)(3)(C)”), while the State asserts that the subjects are proper subjects of
16   negotiation under Section 2710(d)(3)(C).
17         In addition, the Tribes assert that, because the subjects are not encompassed
18   by the subjects set forth in Section 2710(d)(3)(C), they have no obligation to
19   negotiate with the State over those subjects, while the State asserts that the Tribes
20   are obligated to negotiate over those subjects.
21                                        PARTIES
22         4.      Plaintiff, Blue Lake Rancheria (“Blue Lake”), is a federally
23   recognized Indian tribe, organized under the provisions of the Indian
24   Reorganization Act, 25 U.S.C. § 476, under a written Constitution, which has been
25   approved by the Secretary of the Interior (“Secretary”) and which designates the
26   Blue Lake Business Council as the governing body of Blue Lake. Blue Lake is the
27   beneficial owner of the Blue Lake Rancheria (“Indian Reservation”), which
28
                                       3
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 1:19-cv-00024-AWI-SKO Document 1 Filed 01/04/19 Page 4 of 12


 1   consists of approximately 26 acres of trust and fee lands located within the exterior
 2   boundaries of the Indian Reservation in Humboldt County, California.
 3         5.     Plaintiff, Chicken Ranch Rancheria of Me-Wuk Indians (“Chicken
 4   Ranch”), is a federally recognized Indian tribe organized under a written
 5   Constitution, which designates the Chicken Ranch Tribal Council as the governing
 6   body of Chicken Ranch. Chicken Ranch is the beneficial owner of the Chicken
 7   Ranch Rancheria or reservation (“Rancheria”), which consists of approximately 40
 8   acres of trust and fee lands located within the exterior boundaries of the Rancheria
 9   in Tuolumne County, California.
10         6.     Plaintiff, Chemehuevi Indian Tribe (“Chemehuevi Tribe”), is a
11   federally recognized Indian tribe, organized under the provisions of the Indian
12   Reorganization Act, 25 U.S.C. § 476, under a written Constitution, which has been
13   approved by the Secretary and which designates the Chemehuevi Tribal Council as
14   the governing body of the Chemehuevi Tribe. The Chemehuevi Tribe is the
15   beneficial owner of the Chemehuevi Indian Reservation (“Reservation”) which
16   consists of approximately 32,000 acers of trust and fee lands located within the
17   boundaries of the Reservation in San Bernardino County, California.
18         7.     Defendant Edmund G. Brown, Jr. (“Governor Brown” or “Governor”)
19   is the duly-elected Governor and chief executive officer of the State and is sued in
20   that capacity.
21         8.     Defendant the State of California is a quasi-sovereign governmental
22   entity and a state of the United States.
23              GENERAL ALLEGATIONS PERTAINING TO THE IGRA
24         9.     In 1988, Congress enacted the IGRA to create a framework for Indian
25   tribes, states, and the federal government to regulate on-reservation tribal gaming.
26         10.    The IGRA divides Indian gaming into three classes, with different
27   regulatory requirements for each class. Class I gaming consists of traditional tribal
28   games for prizes of minimal value connected with tribal ceremonies or
                                       4
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 1:19-cv-00024-AWI-SKO Document 1 Filed 01/04/19 Page 5 of 12


 1   celebrations. 25 U.S.C. § 2703(6). Class I gaming is within the exclusive
 2   regulatory jurisdiction of the tribes. Class II gaming consists of bingo, “whether or
 3   not electronic, computer, or other technological aids are used in connection
 4   therewith,” including “pull tabs, lotto, punch boards, tip jars, instant bingo, and
 5   other games similar to bingo.” 25 U.S.C. § 2703(7)(A)(i). Also included in class II
 6   gaming are non-banked card games either explicitly authorized by state law or not
 7   prohibited by state law and played in conformity with state regulations regarding
 8   hours of play and limits on wagers and pot sizes. 25 U.S.C. § 2703(7)(A)(i)-(ii)
 9   and (7)(B). Class III gaming is defined as “all forms of gaming that are not class I
10   gaming or class II gaming.” 25 U.S.C. § 2703(8). Class II and class III gaming fall
11   within the regulatory jurisdiction of the tribes and the National Indian Gaming
12   Commission (“NIGC”), a federal regulatory agency created under the IGRA.
13         11.    The most lucrative form of gaming is class III gaming. It includes the
14   games played in a typical casino in Las Vegas, such as slot machines, craps,
15   roulette, and banked card games, like blackjack. See 25 U.S.C. § 2703(8). Under
16   Section § 2710(d)(1) of the IGRA, in order for a tribe to be authorized to conduct
17   class III gaming: (1) the tribe must have adopted a tribal ordinance that authorizes
18   the playing of the class III games and the ordinance must have been approved by
19   the Chairman of the NIGC; (2) the state in which the class III gaming will be
20   conducted must “permit” such gaming for any purpose by any person,
21   organization, or entity; and (3) the class III gaming must be conducted in
22   conformance with a Tribal-State compact entered into by the Indian tribe and the
23   state, pursuant to 25 U.S.C. § 2710(d)(3).
24         12.    Section 2710(d)(3) sets forth the procedures that a tribe and a state
25   must follow in order to negotiate and enter into a compact. Section 2710(d)(3)(A)
26   provides that, upon the request of a tribe, a state shall negotiate in “good faith”
27   with the tribe to enter into a compact. If the state fails to bargain in good faith, the
28   tribe can sue the state in federal court. 25 U.S.C. § 2710(d)(7)(A)(i). If the court
                                       5
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 1:19-cv-00024-AWI-SKO Document 1 Filed 01/04/19 Page 6 of 12


 1   finds that the state failed to negotiate in good faith, the district court “shall order”
 2   the state and tribe to conclude a compact within 60 days. 25 U.S.C. §
 3   2710(d)(7)(B)(iii). If the parties do not reach an agreement within the 60-day time
 4   period, they must submit their last best offers to a court-appointed mediator, who
 5   chooses one of the two proposed compacts. 25 U.S.C. § 2710(d)(7)(B)(iv). If the
 6   state does not consent to the proposed compact chosen by the mediator, the
 7   Secretary is notified. The Secretary is then required to issue regulations consistent
 8   with the selected proposal for the conduct of class III gaming on the reservation by
 9   the tribe. 25 U.S.C. § 2710(d)(7)(B)(vii).
10         13.    Section 2710(d)(3)(C) provides a list of seven subjects that a class III
11   gaming compact negotiated between a tribe and a state may address. A state’s
12   refusal to enter into a compact unless a tribe agrees to include within the compact a
13   provision that is not within the scope of the seven subjects listed in Section
14   2710(d)(3)(C) constitutes a failure to engage in good faith negotiation in violation
15   of Section 2710(d)(3)(A).
16         14.    The seven subjects listed in Section 2710(d)(3)(C) are:
17
                  (i)     the application of the criminal and civil laws and regulations of
18
                          the Indian tribe or the State that are directly related to, and
19
                          necessary for, the licensing and regulation of such activity;
20

21                (ii)    the allocation of criminal and civil jurisdiction between the
22                        State and the Indian tribe necessary for the enforcement of such
23                        laws and regulations;
24
                  (iii)   the assessment by the State of such activities in such amounts
25
                          as are necessary to defray the costs of regulating such activity;
26
27

28
                                       6
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 1:19-cv-00024-AWI-SKO Document 1 Filed 01/04/19 Page 7 of 12


 1                (iv)   taxation by the Indian tribe of such activity in amounts
 2                       comparable to amounts assessed by the State for comparable
 3                       activities;
 4
                  (v)    remedies for breach of contract;
 5

 6                (vi)   standards for the operation of such activity and maintenance of
 7                       the gaming facility, including licensing; and
 8
                  (vii) any other subjects that are directly related to the operation of
 9
                         gaming activities.
10

11
                         GENERAL ALLEGATIONS PERTAINING

12                            TO GAMING BY THE TRIBES
13
           15.    On October 8, 1999, Blue Lake entered into a class III Tribal-State
14
     gaming compact with the State. The compact was ratified by the California State
15
     Legislature by statute, Cal. Gov’t Code § 12012.25(a)(6). On May 5, 2000, the
16
     compact was approved by Assistant Secretary–Indian Affairs Kevin Gover. Notice
17
     of Approved Tribal-State Compacts, 65 Fed. Reg. 31189 (May 16, 2000). Blue
18
     Lake has conducted gaming at its Blue Lake Casino and Hotel on its Indian
19
     Rerservation since that time.
20
           16.    On October 8, 1999, Chicken Ranch entered into a class III Tribal-
21
     State gaming compact with the State. The compact was ratified by the California
22
     State Legislature by statute, Cal. Gov’t Code § 12012.25(a)(13). On May 5, 2000,
23
     the compact was approved by Assistant Secretary–Indian Affairs Kevin Gover.
24
     Notice of Approved Tribal-State Compacts, 65 Fed. Reg. 31189 (May 16, 2000).
25
     Chicken Ranch has conducted gaming at the Chicken Ranch Casino and Bingo on
26
     its Rancheria since that time.
27

28
                                       7
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 1:19-cv-00024-AWI-SKO Document 1 Filed 01/04/19 Page 8 of 12


 1         17.    On September 10, 1999, the Chemehuevi Indian Tribe entered into a
 2   Tribal-State gaming compact with the State. The compact was ratified by the
 3   California State Legislature by statute, Cal. Gov’t Code § 12012.25(a)(12). On
 4   May 5, 2000, the compact was approved by Assistant Secretary–Indian Affairs
 5   Kevin Gover. Notice of Approved Tribal-State Compacts, 65 Fed. Reg. 31189
 6   (May 16, 2000). The Chemehuevi Indian Tribe has conducted gaming at the
 7   Havasu Landing Resort and Casino on its Reservation since that time.
 8         18.    Pursuant to Section 11.2.1 of each of the Tribe’s compacts
 9   (“Compacts”), the Tribes’ Compacts will expire on December 31, 2020. However,
10   if, on the date of expiration, the Tribes and the State are in negotiations to conclude
11   an extension of the Compacts or are in negotiations to conclude new compacts, the
12   expiration date of the Compacts will be extended for an additional 18 months.
13         19.    On or about May 14, 2014, the Tribes began negotiating with the State
14   to conclude a new compact that would replace each of the Tribes’ current
15   Compacts.
16         20.    The Tribes conducted their compact negotiations with the State
17   through a coalition of federally recognized California Indian tribes. The coalition
18   of tribes called itself the Compact Tribes Steering Committee (“CTSC”).
19         21.    On or about March 5, 2015, as part of the initiation of the Compact
20   negotiations between the CTSC Tribes and the State, the parties agreed upon a
21   “protocol” for conducting their negotiations. A copy of the March 5, 2015,
22   “Protocol for Tribal-State Compact Negotiations” is hereby incorporated by this
23   reference and attached hereto as Exhibit A.
24         22.    In the course of the negotiations, the State insisted that the CTSC
25   Tribes negotiate over, and agree to include in their respective new compacts,
26   subjects that are outside of what the IGRA defines as proper subjects of class III
27   compact negotiations. The improper subjects that the State insisted upon included,
28   but were not limited to provisions requiring that: (1) the CTSC Tribes recognize
                                       8
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:19-cv-00024-AWI-SKO Document 1 Filed 01/04/19 Page 9 of 12


 1   and enforce State court spousal support orders against all tribal employees; (2) the
 2   CTSC Tribes recognize and enforce State court child support orders against all
 3   tribal employees; (3) the CTSC Tribes comply with California’s minimum wage
 4   law and regulations; (4) the CTSC Tribes fund a grant fund for other California
 5   tribes; (5) the CTSC Tribes assess, and provide for the negotiation of agreements
 6   with local governments to mitigate, impacts on the off-reservation environment
 7   caused by the construction and/or operation of facilities in which no class III
 8   gaming activities occur; (6) the CTSC Tribes, as a precondition to commencing the
 9   construction of a facility in which class III gaming will be conducted, negotiate
10   and enter into binding and enforceable agreements with nearby local governments
11   to mitigate a broad spectrum of perceived impacts and to submit to arbitration
12   issues upon which the Tribes and local governments cannot agree; (7) the CTSC
13   Tribes waive exemptions established by Congress that exempt Indian tribes from
14   the requirements of federal discrimination laws and require the CTSC Tribes to
15   adopt and enforce prohibitions against employment discrimination, retaliation and
16   harassment, and establish money damages remedies against the CTSC Tribes for
17   engaging in such prohibited conduct; and (8) the CTSC Tribes adopt and enforce
18   tribal laws relating to employee working hours, wages and working conditions that
19   have been preempted by the National Labor Relations Act and the rules
20   promulgated by the National Labor Relations Board (collectively “Improper
21   Subjects of Negotiation”).
22         23.   On or about, June of 2018, the State, through its negotiator, told the
23   CTSC Tribes that, if they wanted to conclude a Compact this year with the
24   Governor, the Tribes would have to agree to include in their replacement compacts
25   the Improper Subjects of Negotiation and, if the CTSC Tribes failed to do so, that:
26   (1) they would have to wait until the new Governor was elected in November,
27   2018, and took office and request that the new Governor resume compact
28   negotiations; and (2) there would be no guarantee that the new Governor would
                                       9
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:19-cv-00024-AWI-SKO Document 1 Filed 01/04/19 Page 10 of 12


 1   agree to be bound by the provisions the parties had reached agreement on in the
 2   last draft of the replacement compact exchanged between the parties prior to the
 3   State advising the Tribes that it would have to wait until the new Governor
 4   assumed office in 2019 to renew its request for compact negotiations.
 5                              FIRST CAUSE OF ACTION
 6     (Violation of Section 2710(d)(3)(C) of the Indian Gaming Regulatory Act).
 7          24.    The Tribes reallege each of the allegations set forth in Paragraphs 1
 8   through 23 above and by this reference incorporate each allegation as if set forth
 9   herein in full.
10          25.    In 25 U.S.C. § 2710(d)(3)(C)(i)-(vii), Congress set forth the subjects
11   that may be included in a class III compact. The Improper Subjects of Negotiation
12   do not fall within the scope of the subjects listed in Section 2710(d)(3)(C).
13          26.    The State’s insistence that the Tribes agree to include the Improper
14   Subjects of Negotiation in the Tribes’ replacement compacts constitutes a violation
15   of 25 U.S.C. § 2710(d)(3)(C) of the IGRA.
16          27.    Unless this Court issues an order declaring that the Improper Subjects
17   of Negotiation are not within the permissible scope of subjects set forth in Section
18   2710(d)(3)(C), the parties will be unable to reach agreement on a replacement
19   compact prior to the expiration of the Tribes’ 1999 Compact in 2020, and the
20   Tribes will be compelled to cease gaming in 2020.
21          28. If the Tribes are unable to conduct class III gaming on their reservations,
22   the Tribes will not be able to generate the revenues necessary to fund essential
23   governmental services on their respective reservations.
24          WHEREFORE, the Tribes pray as hereinafter set forth below.
25                            SECOND CAUSE OF ACTION
26     (Violation of Section 2710(d)(3)(A) of the Indian Gaming Regulatory Act)
27

28
                                        10
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:19-cv-00024-AWI-SKO Document 1 Filed 01/04/19 Page 11 of 12


 1          29.    The Tribes reallege each of the allegations set forth in Paragraph 1
 2   through 28 above and by this reference incorporates each allegation as if set forth
 3   herein in full.
 4          30.    By insisting that the Tribes agree to include the Improper Subjects of
 5   Negotiation in their replacement compacts, the State has not negotiated with the
 6   Tribes in good faith to conclude a replacement compact.
 7          31.    The State’s insistence that the Tribes agree to include the Improper
 8   Subjects of Negotiation in their replacement compacts violates the “good faith”
 9   standard imposed upon the State by 25 U.S.C. § 2710(d)(3)(A).
10          32.    Unless this Court issues an order declaring that the States insistence
11   that the Tribes agree to include in their replacement compacts the Improper
12   Subjects of Negotiation constitutes bad faith negotiation on the part of the State in
13   violation of 25 U.S.C. § 2710(d)(3)(A), the parties will be unable to reach
14   agreement on a replacement compact prior to the expiration of the Tribes’ 1999
15   Compact in 2020, and the Tribes will be compelled to cease gaming in 2020.
16          33.    Without the ability to conduct class III gaming on their reservations,
17   the Tribes will not be able to generate the revenue necessary to fund essential
18   governmental services on their respective reservations.
19          WHEREFORE, the Tribes pray as hereinafter set forth below.
20                                PRAYER FOR RELIEF
21          Pursuant to their claims and causes of action alleged herein, the Tribes pray
22   as follows:
23          1.     That the Court declare that the Improper Subjects of Negotiation,
24   which the States insisted that the Tribes agree to include in their replacement
25   compacts, do not fall within the permissible scope of 25 U.S.C. § 2710(d)(3)(C)
26   and, therefore, the Tribes do not have to negotiate with the State over those
27   subjects;
28
                                         11
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 1:19-cv-00024-AWI-SKO Document 1 Filed 01/04/19 Page 12 of 12


 1          2.   That the Court declare that the State, by insisting that the Tribes agree
 2   to include in their replacement compacts the Improper Subjects of Negotiation, did
 3   not negotiate with the Tribes in good faith, in violation of 25 U.S.C. §
 4   2710(d)(3)(A);
 5          3.   That the Court issue an order, pursuant to 25 U.S.C. §
 6   2710(d)(7)(B)(iii), directing the State and the Tribes to resume compact
 7   negotiations and conclude a replacement compact within 60 days of the date of the
 8   Court’s order;
 9          4.   That the Tribes be awarded their costs and reasonable attorney fees;
10   and
11          5.   That the Court grants such other relief as may be deemed appropriate.
12

13
     DATED: January 4, 2019                Respectfully Submitted,
                                           RAPPORT AND MARSTON
14

15
                                    By:    /s/ Lester J. Marston
                                           LESTER J. MARSTON, Attorney for Chicken
16                                         Ranch Rancheria of Me-Wuk Indians and
17                                         the Chemehuevi Indian Tribe

18   DATED: January 4, 2019                DEHNERT LAW, PC
19
                                    By:    /s/ David Dehnert
20                                         David Dehnert, Attorney for the
21                                         Blue Lake Rancheria

22

23

24

25

26
27

28
                                       12
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
